


Exhibit 10.61

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

[Date]

 

<Employee Name>

<Address>

<City, State, Zip>

 

Re:       KEMET Corporation Grant of Restricted Stock Units

 

Dear <Employee Last Name>

 

KEMET Corporation (the “Company”) is pleased to advise you that, pursuant to the
Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”), the Company’s
Compensation Committee has granted to you Restricted Stock Units, as set forth
below (the “Restricted Stock Units”), subject to the terms and conditions set
forth herein:

 

Original Grant Date:

Total Number of Restricted Stock Units (RSUs):

 

 

 

Date

 

Number

 

Vesting Date and Number of Restricted Stock Units Vesting

 

 

 

 

 

 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan, and the terms of the Plan are hereby incorporated by reference and
made a part of this Agreement.

 

1.             Grant.  Subject to the terms and conditions set forth herein, the
Company hereby grants to you (or such other persons as permitted by paragraph 5)
the Restricted Stock Units.  The Restricted Stock Units shall vest and become
nonforfeitable in accordance with Section 2 below.  The grant of Restricted
Stock Units made under this Agreement is referred to as the “Units Award.”

 

2.             Vesting and Forfeiture.  The Restricted Stock Units shall vest
and become non-forfeitable on the dates indicated by the Vesting Dates of
Restricted Stock Units set forth in the introductory paragraph of this letter
agreement.  You must be employed by the Company as of the date of vesting and
must have been continuously employed by the Company from the date of this grant
through the vesting date for the Restricted Stock Units to vest. 
Notwithstanding the foregoing, if you cease to be an employee of the Company due
to Cause, then all of your rights to

 

--------------------------------------------------------------------------------


 

shares of Restricted Stock subject to the Units Award that are not yet vested
shall automatically terminate and be forfeited by you.

 

3.             Settlement.  No shares of Restricted Stock will be issued before
the Restricted Stock Units vest in accordance with Section 2 above.  Within
thirty (30) days after the date on which the Restricted Stock Units vest, the
Company will issue to you or your legal guardian or representative (if
applicable) one share of Restricted Stock for each vested Restricted Stock
Unit.  The issuance of shares of Restricted Stock may be in certificated form or
in book entry form, in the Company’s sole discretion, in either case without
restrictive legend or notation (except to the extent necessary or appropriate
under applicable securities laws).  The Restricted Stock Units shall not be
settled in cash.

 

4.             Payment and Withholding of Taxes.  You shall have full
responsibility, and the Company shall have no responsibility (except as may be
imposed by applicable law), for satisfying any liability for any federal, state
or local income or other taxes required by law to be paid with respect to the
Restricted Stock Units, including upon the receipt, vesting or settlement of the
Restricted Stock Units.  You should seek your own tax counsel regarding the
taxation of the Restricted Stock Units.  Notwithstaning the foregoing, the
Company, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind otherwise due to you, an amount equal to any
federal, state or local taxes of any kind required by law to be withheld with
respect to the delivery of shares of Restricted Stock after settlement of the
Restricted Stock Units awarded under this Agreement.

 

5.             Transfer of Units Award.  Neither this Units Award nor your
rights under such award are assignable or transferable except by will or the
laws of descent and distribution, or with the Committee’s consent in accordance
with Section 12.3 of the Plan.

 

6.             Restrictions on Sale.  Notwithstanding anything else contained in
this Agreement or the Plan, you agree not to sell, transfer, assign or otherwise
dispose of any Restricted Stock issued from Unit Awards hereunder, and agree to
place the same restrictions on any permitted transferee hereunder, as long as
you remain as an employee of the Company; unless the prior sale is approed in
advance by the Committee (such as, for example, if the Committee determines that
you have met your stock ownership guidelines and consents to your sale of shares
of Restricted Stock in excess of the number of shares you must own to comply
with your stock ownership guidelines); provided, however, that you may make such
sales, otherwise in accordance with applicable law, in order to pay any income
tax obligation you incur as a result of the settlement of the Restricted Stock
Units hereunder.  Following the termination of your services as an employee, you
may, 90 days following the date of your termination, dispose of your Restricted
Stock issued from Unit Awards hereunder if they have vested in accordance with
applicable law; provided, that there shall be no such limitation in the event of
a Change in Control.

 

7.             Rights as a Stockholder.  You shall have no voting or other
rights as a stockholder of the Company until certificates are issued or a book
entry representing such shares has been made and such shares have been deposited
with the appropriate registered book entry custodian.

 

--------------------------------------------------------------------------------


 

8.             Change in Capitalization.  In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Company as described in Section 12.2 of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Restricted Stock Units so that they represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than cash dividends) to which you would be entitled if you had
owned, at the time of such change in capital structure, the shares of Restricted
Stock issuable upon settlement of the Restricted Stock Units.

 

9.             Limitation on Obligations.  Except as provided in Section 8
above, the Company’s obligation with respect to the Restricted Stock Units is
limited solely to the delivery to you of shares of Restricted Stock upon
settlement, and in no way shall the Company become obligated to pay cash or
other assets in respect of such obligation.  In addition, the Company shall not
be liable to you for damages relating to any delay in issuing the shares or
share certificates or any loss of the certificates.

 

10.          Securities Laws.  Upon the vesting or settlement of any Restricted
Stock Units, the Company may require you to make or enter into such written
representations, warranties and agreements as the Compensation Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.  The granting of the Restricted Stock Units shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

 

11.          Conformity with Plan.  The grant of Restricted Stock Units is
intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan.  Inconsistencies between this Agreement and the Plan
shall be resolved in accordance with the terms of the Plan.  By executing and
returning the enclosed copy of this Agreement, you acknowledge your receipt of
this Agreement and the Plan and agree to be bound by all of the terms of this
Agreement and the Plan.

 

12.          Rights of Participants.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its stockholders to
terminate your duties as an employee at any time (with or without Cause), nor
confer upon you any right to continue as an employee of the Company for any
period of time, or to continue your present (or any other) rate of
compensation.  Any such termination prior to the vesting of the Restricted Stock
Units shall result in the forfeiture of such Restricted Stock Units.

 

13.          Remedies.  The parties hereto shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto acknowledge and agree that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any party hereto may, in its sole discretion, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

14.          Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

 

15.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

16.          Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same Agreement.

 

17.          Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

18.          Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

 

19.          Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient.  Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at KEMET Corporation, 101 NE 3rd Avenue #1700, Fort
Lauderdale, FL 33301, Attn: Richard Vosburgh, Vice President, Human Resources,
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

20.          Entire Agreement.  This Agreement and the terms of the Plan
constitute the entire understanding between you and the Company, and supersede
all other agreements, whether written or oral, with respect to your acquisition
of the Restricted Stock Units.

 

*       *       *       *       *

 

--------------------------------------------------------------------------------


 

Signature Page to Restricted Stock Grant Agreement

 

Please execute the extra copy of this Agreement in the space below and return it
to the Vice President and Chief Human Resources Officer at KEMET Corporation to
confirm your understanding and acceptance of the agreements contained in this
Agreement.

 

 

Very truly yours,

 

 

 

 

 

KEMET Corporation

 

 

 

 

By:

 

 

Name:

Richard M. Vosburgh

 

Title:

Vice President & Chief Human Resources Officer

 

 

 

 

 

Enclosures:

1.

Extra copy of this Agreement

 

 

 

Copy of the Plan

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

Dated as of

 

 

 

 

 

 

 

 

 

 

<Employee Name>

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
